per curiam:
En esta ocasión, nos corresponde ordenar la suspensión inmediata e indefinida de un miembro de la profesión legal como resultado de su reiterado incumpli-miento con los requerimientos de la Oficina de Inspección de Notarías (ODIN), las órdenes de este Tribunal, la Ley Notarial de Puerto Rico (Ley Notarial), 4 LPRA see. 2001 et seq., y el Reglamento Notarial de Puerto Rico (Reglamento Notarial), 4 LPRAAp. XXIV.
*691h — 1
El Ledo. Rafael J. Vázquez González fue admitido al ejercicio de la abogacía el 3 de enero de 1990 y al ejercicio de la notaría el 22 de enero de 1991. El 26 de mayo de 2011, el licenciado Vázquez González realizó un pago co-rrespondiente a su Fianza Notarial al Colegio de Abogados de Puerto Rico (CAPR). Posteriormente, el CAPR le cursó una misiva en la que le informó que su Fianza Notarial se encontraba al descubierto desde el 2002. El CAPR hizo constar que, en vista de la situación, le había solicitado a la ODIN el 31 de marzo de 2009 que realizara una inspección de la obra notarial del licenciado Vázquez González corres-pondiente a los años 2002 a 2009. Esto, ya que la Junta Administrativa del Fondo de Fianza Notarial del CAPR requería que se certificara como aprobada su obra notarial para afianzarlo retroactivamente.
El 25 de junio de 2012, la Leda. Norma Acosta de Santiago, Inspectora de Protocolos, rindió un informe a la ODIN detallando las gestiones realizadas con relación a la inspección de la obra notarial del licenciado Vázquez González. En éste indicó que no se logró aprobar la obra protocolar correspondiente a 1999, 2000, 2002, 2004 y 2005, debido a que el notario no había subsanado las defi-ciencias notificadas en el Informe de InspecciónSeñala-miento Preliminar de Faltas de 27 de marzo de 2012. Ade-más, hizo constar que el licenciado Vázquez González “ha estado evadiendo y posponiendo los requerimientos de [la] ODIN desde el 16 de junio de 2011, fecha en que se le citó inicialmente para inspección’’(1)
Posteriormente, el 20 de agosto de 2013, la Inspectora de Protocolos presentó un segundo informe a la ODIN. En éste *692informó que, luego de reinspeccionar la obra notarial del licenciado Vázquez González, se aprobaron los Protocolos correspondientes a 1999, 2000, 2002 y 2005. No obstante, hizo constar que no fue posible aprobar el Protocolo de 2004.(2)
Por otro lado, la Inspectora de Protocolos informó que el licenciado Vázquez González le entregó el Libro de Regis-tro de Testimonios, que comprendía los testimonios autori-zados por éste hasta el 24 de septiembre de 2001. Señaló que el Registro no fue aprobado, ya que el notario obvió cancelar múltiples sellos en los asientos del Libro de Re-gistro de Testimonios. Cabe señalar que el licenciado Váz-quez González no entregó el Libro de Registro de Testimo-nios para el periodo que comprende desde el 25 de septiembre de 2001 hasta el 2013.
Dado que el licenciado Vázquez González no reaccionó a este segundo informe dentro del término de quince días dispuesto en la Regla 77(k) del Reglamento Notarial, y ya que no subsanó las faltas señaladas, el Director de la ODIN presentó ante este Tribunal una Moción Informativa Solicitando Remedios.
En esta moción se realizó un recuento de las múltiples gestiones que efectuó la ODIN durante el proceso de ins-pección y se hizo constar que, el 28 de agosto de 2013, el Registro General de Competencias Notariales —adscrito a la ODIN— certificó que el licenciado Vázquez González adeudaba un sinnúmero de índices de actividad mensual notarial, así como múltiples informes estadísticos de acti-vidad notarial anual.(3) Asimismo, se hizo constar que, el 5 de marzo de 2014, el Director de la ODIN le notificó al licenciado Vázquez González —por segunda vez— el refe-rido informe, otorgándole un término final e improrrogable de cinco días para que comparezca la ODIN. El licenciado Vázquez González hizo caso omiso a esta notificación.
*693Evaluada la información provista por la ODIN, este Tribunal emitió una Resolución el 3 de junio de 2014, en la que se ordenó la incautación de la obra notarial del licenciado Vázquez González. Se le concedió asimismo un término de cinco días para que mostrara causa por la cual no debía ser suspendido de la práctica de la abogacía por su reiterado incumplimiento con los requerimientos de la ODIN.
El licenciado Vázquez González compareció ante este Foro mediante un escrito intitulado Cumplimiento de Orden. En síntesis, reconoció como certeros los señala-mientos que le cursó la ODIN e intimó que no los atendió debido a que no tenía conocimiento sobre cómo subsanar las deficiencias señaladas. Además, adujo que se encon-traba atravesando situaciones personales que lo “abruma [ron] de gran manera” y, por consiguiente, le ha-bían impedido cumplir con los señalamientos de la ODIN.
Posteriormente, este Tribunal emitió una Resolución el 30 de enero de 2015, donde se le concedió un término de veinte días al licenciado Vázquez González y a la ODIN, simultáneamente, para informar las gestiones realizadas, en aras de subsanar las faltas señaladas. El licenciado Vázquez González no compareció.
El 17 de noviembre de 2015, la ODIN presentó una Mo-ción en Solicitud de Remedios. En ésta, el Director de la ODIN informó que, al realizar el proceso de incautación de la obra notarial del licenciado Vázquez González, éste no entregó el Libro de Registro de Testimonios correspon-diente a los testimonios autorizados desde el 2 de septiem-bre de 2001 hasta el 2011. Asimismo, indicó que la ODIN desconocía la cantidad de testimonios que éste autorizó du-rante los años 2012, 2013 y 2014 debido al incumplimiento del licenciado Vázquez González con presentar los índices e informes de actividad notarial correspondientes a ese periodo. Finalmente, señaló que el licenciado Vázquez González no había respondido a los diversos requerimien-tos que le cursó la ODIN y que, a la fecha, no había acre-ditado el pago de su Fianza Notarial desde el año 2002.
*694Por último, el 12 de enero de 2016 este Tribunal le cursó una Resolución al licenciado Vázquez González otorgán-dole un término improrrogable de cinco días para que mos-trara causa por la cual no debía ser suspendido indefinida-mente de la práctica de la abogacía y la notaría por incumplir con la ley y el reglamento notarial, los requeri-mientos de la ODIN y nuestras órdenes.
El licenciado Vázquez González compareció mediante una Moción en Cumplimiento de Resolución. En ésta reco-noce que los señalamientos que le realizaron eran correctos y admitió que desaprovechó las oportunidades para subsa-nar las deficiencias señaladas por la ODIN respecto a su obra notarial. Finalmente, adujo situaciones personales y padecimientos de salud como las razones para su reiterado incumplimiento. A pesar de ello, admite que sus argumentos no son suficientes para excusar su conducta. Coincidimos.
HH I — I
Es imperativo que la función notarial se ejerza con dedicación, celo profesional y en estricto cumplimiento con la Ley Notarial, el Reglamento Notarial y los postulados consagrados en el Código de Ética Profesional, 4 LPRA Ap. IX. Véase In re Toro Imbernón, 194 DPR 499, 504 (2016); In re Salas González, 193 DPR 387 (2015). Ciertamente, el incumplimiento con lo dispuesto en estos cuerpos normativos constituye una conducta reprochable que ex-pone al profesional del Derecho a acciones disciplinarias. In re López Cordero, 164 DPR 710, 715—716 (2005). En particular, respecto a los notarios, hemos expresado que aquel “abogado que entienda que no puede cumplir cabalmente con las obligaciones del cumplimiento estricto que le impone la Ley Notarial de Puerto Rico y su reglamento debe, en un ejercicio de honestidad profesional, abstenerse de practicar el notariado”. In re Carrasquillo Martínez, 173 DPR 798, 801 (2008). Véase, además, In re Miranda Casasnovas, 175 DPR 774, 779 (2009).
*695Por otro lado, debemos recalcar que los profesionales del Derecho tienen el deber de contribuir para salvaguardar la integridad y eficacia de nuestro ordenamiento jurídico. En consideración a ello, el Canon 9 del Código de Etica Profesional dispone que todo abogado “debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. 4 LPRAAp. IX. Se desprende de este principio el deber inexorable de todo abogado de responder de forma diligente a los requerimientos de este Tribunal, particularmente cuando las órdenes o los apercibimientos sobrevienen en procedimientos disciplinarios. Véase In re Marrero García, 187 DPR 578 (2012). Asimismo, hemos dispuesto que esta obligación se tiene que observar para con los señalamientos de la ODIN. In re Santiago García, 175 DPR 990, 993 (2009).
Este deber permea, a su vez, el ejercicio de la notaría. En lo pertinente a esta controversia, todo notario tiene el deber de subsanar aquellas deficiencias que la ODIN le notifique respecto a su obra notarial. Los notarios no pueden asumir una actitud pasiva y esperar a que la ODIN los contacte para corroborar que se hayan corregido las deficiencias señaladas. Consecuentemente, nuestros pronunciamientos disponen que los notarios tienen el deber de subsanar las faltas en su obra notarial y coordinar las reuniones necesarias con la ODIN para realizar toda reinspección correspondiente, de manera que finalice el proceso de subsanación. Véanse: In re García Aguirre, 190 DPR 539, 545 (2014); In re Padilla Santiago, 190 DPR 535, 538 (2014); In re Ponce Ponce, 190 DPR 504 (2014); In re Martínez Class, 184 DPR 1050 (2012).
Este Tribunal ha sancionado con rigor la actitud que se caracteriza por la indiferencia y la desidia respecto a nuestras órdenes y señalamientos. Por ello, hemos determinado que tal conducta constituye una violación al Canon 9 del Código de Etica Profesional y repercute en acciones *696disciplinarias contra los profesionales del Derecho. Igual-mente, nuestra jurisprudencia establece que la “desaten-ción a los requerimientos de la ODIN y del Procurador General tiene el mismo efecto que cuando se desatiende una orden emitida por este Tribunal. Por ello, ignorar los re-querimientos del Procurador General y la ODIN constituye de por sí una falta ética que conlleva la imposición de san-ciones disciplinarias severas”. In re Chardón Dubós, 191 DPR 201, 207 (2014). Véase, además, In re Martínez Romero, 188 DPR 511, 515 (2013).
Por otra parte, conforme al Artículo 12 de la Ley Notarial, 4 LPRA see. 2023, y a la Regla 12 del Reglamento Notarial, 4 LPRA Ap. XXIV, todo notario tiene el deber de rendir “un índice sobre sus actividades notariales, no más tarde del décimo día calendario del mes siguiente al mes informado [...]”. 4 LPRA see. 2023. Hemos destacado que satisfacer esta obligación no requiere conocimientos especiales y todo profesional del Derecho debe cumplir estrictamente con esto. In re Feliciano Lasalle, 175 DPR 110, 114 (2008); In re Cruz Ramos, 127 DPR 1005, 1008 (1991). Asimismo, surge del Artículo 13-A de la Ley Notarial, 4 LPRA sec. 2031a, que “[t]odo notario remitirá al Director de la [ODIN], no más tarde del último día de febrero del año siguiente, el informe estadístico anual que le sea requerido de los documentos notariales autorizados durante el año precedente”. Véanse, además: Regla 13 del Reglamento Notarial, 4 LPRA Ap. XXIV; In re Da Silva Arcoho, 189 DPR 888, 893 (2013).
Por esto, hemos dispuesto que no rendir los índices e informes notariales constituye una falta grave que podría acarrear sanciones disciplinarias severas. Esto, pues tal incumplimiento “puede prestarse a actuaciones de naturaleza grave y contribuir a la desviación de la fe pública que reviste a los notarios”. In re Miranda Casasnovas, supra, pág. 778. Véase, además, In re Feliciano Lasalle, supra, pág. 114.
*697Por último, la ODIN tiene la labor de fiscalizar el ejer-cicio de la notaría conforme a las disposiciones de la Ley Notarial y el Reglamento Notarial. A esos fines, se realizan considerables esfuerzos para atender, junto con los profe-sionales del Derecho, aquellos defectos que se identifican en las obras notariales a través de los procedimientos de inspección. Pese a esto, continuamente se refieren a este Tribunal notarios que ponen en jaque el ejercicio de su mi-nisterio al rehuir aquellos señalamientos de la ODIN que tienen como objetivo asistirlos en sus esfuerzos para sub-sanar las faltas presentes en sus protocolos notariales. En esta ocasión, enfrentamos una de esas instancias.
rH hH HH
Según reseñado, las actuaciones y omisiones del licen-ciado Vázquez González durante el proceso de inspección de su obra notarial dilataron el proceso desde sus inicios, allá para el 2011. A pesar de que, a la fecha, han transcu-rrido más de cuatro años, la obra notarial de este notario aún adolece de faltas que impiden su aprobación. Asi-mismo, éste demostró una actitud desafiante ante la ODIN y ante este Tribunal al no entregar su Libro de Registro de Testimonios, los índices mensuales e informes anuales en atraso, aun cuando se ordenó la incautación preventiva de su obra notarial en el 2014. Tal proceder ha imposibilitado, a su vez, esclarecer la deuda del licenciado Vázquez Gon-zález respecto al pago de su Fianza Notarial.(4) La actitud *698del licenciado Vázquez González manifiesta su patente in-diferencia respecto sus deberes como abogado y notario.
Conforme a los hechos reseñados y los fundamentos de Derecho previamente esbozados, se ordena la suspensión inmediata e indefinida de la práctica de la abogacía y la notaría del licenciado Vázquez González. En caso de que éste se encuentre representando clientes ante nuestros tribu-nales en la actualidad, se le impone el deber de notificar a éstos sobre su inhabilidad de continuar representándolos, devolverles los honorarios por trabajos no realizados e in-formar oportunamente de sus respectivas suspensiones a cualquier foro judicial y administrativo en el que tengan casos pendientes. Deberá acreditar a este Tribunal el cum-plimiento con lo anterior en un término de treinta días con-tados a partir de la notificación de esta Opinión “per cu-riam” y Sentencia.

Asimismo, se le ordena al licenciado Vázquez González a subsanar las deficiencias en su obra notarial, a sus expen-sas, y a entregar el Libro de Registro de Testimonios, los índices de actividad notarial mensual e informes de activi-dad notarial anual que adeuda en un término final e im-prorrogable de treinta días. De igual forma, deberá acredi-tar a este Tribunal el cumplimiento con lo anterior. Notifíquese personalmente esta Opinión “per curiam” y Sentencia.


Se dictará sentencia de conformidad.


 Posteriormente, el licenciado Vázquez González respondió al informe y, el 25 de marzo de 2013, se realizó una reinspección de su obra notarial.


 La Oficina de Inspección de Notarías (ODIN) identificó como deficiencias la ausencia de pagarés cancelados correspondientes a las escrituras número 3 y nú-mero 4 del Protocolo de 2004.


 Surge de la Moción Informativa Solicitando Remedios que el licenciado Váz-quez González adeudaba treinta y cinco índices de actividad mensual notarial para los años de 1997 a 2013. Asimismo, adeudaba seis informes estadísticos de actividad notarial anual correspondientes a los años 2002, 2003, 2009, 2010, 2011 y 2012.


 La Fianza Notarial se impuso como un requisito para practicar la profesión notarial en Puerto Rico. Ésta responde por los daños y perjuicios que cause un no-tario en el ejercicio de sus funciones o con relación al incumplimiento de sus deberes ministeriales. In re Ribas Dominicci I, 131 DPR 491, 497 (1992). El Artículo 7 de la Ley Notarial, 4 LPRA see. 2011, dispone que todo notario tiene que prestar una fianza no menor de $15,000. En situaciones donde un notario opera al margen de este requisito, hemos determinado necesaria nuestra intervención disciplinaria, ya que “un notario que no cuenta con dicha protección constituye un peligro, no sólo para el tráfico jurídico de los bienes inmuebles, sino para las personas que utilizan sus servicios”. In re Martínez Miranda, 174 DPR 773, 777 (2008).